DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. Applicants argue that the prior art cited does not teach, or reasonably suggest, that “the predetermined wavelength has an absorption band of at least one target covering the license plate capturing device and a reflection band of the license plate of the vehicle.”  
Applicants further argue that “Harucksteiner at best teaches that snow or ice may cover the obejcts (i.e., the license plates). Nowhere in Harucksteiner teaches snow or ice to cover the capturing device.”
The Examiner respectfully disagrees. As previously noted, Harucksteiner et al. discloses that the predetermined wavelength comprises an absorption band of at least one target covering the license plate capturing device (water absorption wavelength/ice absorption wavelength.  Since the device is exposed to the elements, water/ice could cover the capturing device) and a reflection band of the license plate of the vehicle (the license plate is detected) [0011-0013].  The Examiner notes that Harsucksteiner et al., in a real world application, would have water/ice on the camera (i.e. license plate capturing device) since the device is exposed to the elements.  
In regards to claims 4 and 10, Applicants argue that the prior art does not teach, or reasonably suggest, that “the predetermined wavelength is 850 nm or 940 nm.”  
The Examiner respectfully disagrees that proper analysis was not provided for the rejection of claims 4 and 10. Explicit reference to the passages of Harsucksteiner was given to show the infrared range.  It is well known in the art that the infrared range encompasses both 850 nm and 940 nm.  Further, the Examiner noted that “the wavelengths are in the IR spectrum which includes 850 nm and 940 nm.”   Accordingly, the Examiner respectfully disagrees that a proper prima facie case of obviousness was not met.
As such, the prior art of record teaches the instant invention as currently claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harucksteiner et al. (US 2015/0254914) in view of Elie et al. (US 2017/0096144) ( both of record).
Consider claim 1, Harucksteiner et al. disclose (e.g. figure 1-2) a license plate capturing device (camera), comprising:
at least one image capturing unit (camera) configured to capture an image of an object to be captured, wherein the object to be captured is a license plate of a vehicle (the camera is configured to capture an image of a license plate) [0013];
an infrared light emitting unit (Infrared source), located around the at least one image capturing unit, the infrared light emitting unit for emitting invisible light having a predetermined wavelength (IR is invisible to humans), wherein the predetermined wavelength has an absorption band of at least one target (water absorption wavelength/ice absorption wavelength); and a reflection band of the license plate to be captured (the license plate is detected) [0011-0013].

Harucksteiner and Elie are related as infrared vehicle imaging devices.  Elie discloses (e.g. figures 1-4) a plurality of infrared light emitting units (32/34, first and second light sources), located around the at least one image capturing unit, each of the plurality of infrared light emitting units for emitting invisible light having a predetermined wavelength (near IR is invisible to humans), wherein the predetermined wavelength has an absorption band of at least one target (water absorption wavelength/ice absorption wavelength); and a reflection band of the object to be captured (the intensity of the backscattering of the light is detected) [0022];
a driving circuit (electrical connection of the vision system 28 with controller), coupled to the plurality of infrared light emitting units; and
a control circuit (46, controller), coupled to the driving circuit and the at least one image capturing unit, controlling the driving circuit to execute one of a normal driving mode and a continuous driving mode, wherein the driving circuit continuously provides a driving current to the plurality of infrared light emitting units for a continuous period of time in the continuous driving mode (the vision system is operable while the car is turned on so that it has a continuous driving mode) [0013, 0023, 0025].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
Consider claim 2, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a license plate capturing device, wherein the continuous period of time is five minutes (the vision system is operable to run continuously so that the time period is at least 5 minutes) [0013, 0023, 0025 of Elie et al.].
Consider claim 3, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a license plate capturing device, wherein the at least one target is liquid water, ice, or the combination thereof (water absorption wavelength/ice absorption wavelength) [0016-0025 of Elie et al.].
Consider claim 4, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a license plate capturing device, wherein the predetermined wavelength is 850 nm or 940 nm (the wavelengths are in IR spectrum which includes 850 nm and 940 nm) [0011-0013 of Harucksteiner et al.].
Consider claim 5, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a license plate capturing device, further comprising: a user interface, providing a plurality of options, each of which corresponds to a driving current amount (the car can be turned on/off); wherein, when the user interface receives a selection signal of one of the options, the control circuit controls the driving circuit according to the selection signal to provide the driving current having the corresponding driving current amount to the plurality of infrared light emitting units 
Consider claim 6, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a license plate capturing device, further comprising: a housing (28, vision system), in which the at least one image capturing unit, the plurality of infrared light emitting units, the driving circuit and the control circuit are accommodated (see figure 1); and a transparent cover, configured on the housing, wherein the invisible light having the predetermined wavelength emitted by the plurality of infrared light emitting units passes the transparent cover and irradiates the at least one target (as shown in figure 1, the housing must be transparent to the near-IR light since it passes through the housing) [0016-0025 of Elie et al.].
Consider claim 7, Harucksteiner et al. disclose (e.g. figure 1-2) a method for removing a target covering a license plate capturing device (camera), comprising:
receiving, via at least one image capturing unit of the license plate capturing device (the camera can capture an image of a license plate), the at least one image capturing unit is configured to capture an image of an object to be captured, and the object to be captured is a license plate of a vehicle (an image of a license plate is captured) [0011-0013];
driving an infrared light emitting unit (infrared light source) to emit invisible light having a predetermined wavelength (IR wavelength), wherein the predetermined wavelength comprises an absorption band of at least one target covering the license plate capturing device (water absorption wavelength/ice absorption wavelength.  Since the device is exposed to the elements, water/ice could cover the capturing device) and 
However, Harucksteiner et al. do not explicitly disclose that the method comprises: receiving by a control circuit of the image capturing device, a continuous activation signal wherein the control circuit is coupled to at least one image capturing unit of the capturing device, 
entering, by the control circuit, a continuous driving mode in response to the continuous activation signal,
in the continuous driving mode, continuously providing a driving current to a plurality of infrared light emitting units for a continuous period of time by a driving circuit to drive the plurality of infrared light emitting units to emit invisible light having a predetermined wavelength; and 
entering, by the control circuit a normal driving mode after the continuous period of time ends.
Harucksteiner and Elie are related as infrared vehicle imaging devices.  Elie discloses (e.g. figures 1-4) a method for removing a target, comprising receiving, by a control circuit of the image capturing device, a continuous activation signal (via the electrical connection with the controller), wherein the control circuit is coupled to at least one image capturing unit of the capturing device (camera), the at least one image capturing unit is configured to capture an image of an object to be captured (the camera captures an image of an object);

in the continuous driving mode, continuously providing a driving current to a plurality of infrared light emitting units (32/34, first and second light sources) for a continuous period of time by a driving circuit (via controller 46) to drive the plurality of infrared light emitting units to emit invisible light having a predetermined wavelength (near-IR is invisible to humans), [0022]; and 
entering, by the control circuit a normal driving mode after the continuous period of time ends (Other systems can be adjusted based on the information detected by the vision system.  A normal driving mode is considered to be driving after the system adjustment is concluded) [0028-0033].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the imaging device of Harucksteiner et al. to include the plurality of light sources, as taught by Elie, in order to provide additional light for illuminating the target with circuitry to provide different driving modes.
Consider claim 8, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a method, wherein the continuous period of time is five minutes (the vision system is operable to run continuously so that the time period is at least 5 minutes) [0013, 0023, 0025 of Elie et al.].
Consider claim 9, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a method, wherein the at least one target is liquid water, ice, 
Consider claim 10, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a method, wherein the predetermined wavelength is 850 nm or 940 nm (the wavelengths are in the IR spectrum which includes 850 nm and 940 nm) [0011-0013 of Harucksteiner et al.].
Consider claim 11, the modified Harucksteiner et al. reference discloses (e.g. figures 1-4 of Elie et al.) a method, wherein the at least one image capturing unit does not operate in the continuous driving mode (The camera module can have a plurality of cameras connected to a processor.  The cameras can be used with a shutter that would prevent the camera from operating continuously in the driving mode) [0013-0017 of Elie et al.].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872